Title: To George Washington from Alexander Spotswood, 5 March 1787
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Nottingham March 5th 1787

Your Favr of the 22d February pr Majr Barret, never came to my hands until this day.
The Seeds I promised you, were Sent of by the Stage this day to Alexandria; to the Care of the Clerk of the Stage office at that place, & every precaution mentioned in yr letter, has been

attended to by me—Sent 3 bus. of oats—1 bus. Barley—the Bunch homony bean, and a Small quantity of the White Feild pea—which I find Subject to the bug—The oats weigh 42 lbs. and are the best Sort I ever Saw, but notwithstanding the precaution I used in picking the Seed which produced them, I find Still a few black grains among them—Therefore wd advise you to have them run over by hand—The Charge of Stage Carraige, will make them come Sufficiently High, without an additional one—You are exceeding Welcome to them—and if you like the Oat—will if I make a good crop this Year (haveing prepared much ground) will Furnish you next yr; and I hope with as much as will sow you a Full crop—of this will advise you of in time.
Will you be so obligeing, as to Communicate Yr Several Experiments in Corn to me—and what distance, yeilds the best crops—have you any of the green Top Turnip—any of the large yorkshire red—if you have none & wish to have some, I shall be able to Send you some of the Seed of each—having put out about 200—Mrs Spotswood Joins me in best Wishes for the health & Happiness of all about you. I am dr Sr with much Esteem & aff. Regard Yr obt

A. Spotswood

